Exhibit 10(xii)

TERM SHEET
 
 

The following binding term sheet (the “Term Sheet”) summarizes the principal
terms with respect to an interim financing and investment of up to $7.0 million
in convertible preferred stock.



Parties:     Mistral Ventures Inc. an existing public company (“Mistral”) listed
on the OTC Bulletin Board domiciled in the Nevada, and Paivis Corp., an existing
public company (the “Company” or "Paivis") listed on the OTC Bulletin Board,
domiciled in Nevada,; and Trustcash Holdings, Inc., an existing public company
(“Trustcash ) listed on the OTC Bulletin Board, domiciled in Delaware.



Financing:     Mistral will advance minimum of $25,000 monthly to each of
Trustcash and Paivis starting on February 1, 2008 (the “Advances”). The Advances
will be made pursuant to a Demand Note Agreement with customary terms.



Term:     The Advances shall extend for the shorter of ninety (90) days or the
termination of the Merger Agreement between Trustcash and Paivis (the “TrustCash
Merger”).



Convertible Preferred Stock :     Mistral shall invest a minimum of $2.0 million
but no more than $7.0 million in the shares of Convertible Preferred Stock of
Trustcash (the “Preferred Stock”) to participate in the financing pursuant to
the Trustcash Merger that requires an equity or debt investment in Trustcash of
up to Ten Million Dollars ($10,000,000) but no less than Seven Million Dollars
($7,000,000) on terms agreeable to both Trustcash or Paivis for the purposes of
completing the acquisition of Detroit Phone Cards Inc. (“DPC”), AAAA Media
Services Ltd. (“A4”) by the Paivis and working capital for the Trustcash (“the
Financing”). The Preferred Stock shall earn an 8% dividend paid quarterly in
cash or registered common stock of Trustcash. The Preferred Stock shall be
convertible into common shares solely at the option of Mistral. The Preferred
Stock shall be convertible at the conversion price which shall be a 15% discount
to the trailing volume weighted average price (“VWAP”) of Trustcash on the
average of the 5days preceding the closing of the Trustcash Merger.



42

--------------------------------------------------------------------------------

Conditions Precedent:

(1)     

Completion of legal and financial due diligence to the satisfaction of Mistral,
including disclosure of all pending material agreements, contracts and
liabilities; and


(2)     

Mistral completing a $2.0-$7.0 million investment which it will undertake on a
best efforts basis; and


(3)     

Trustcash being current in their filings under the Securities Exchange Act of
1934;and


(4)     

No material adverse change existing or pending.




Governing Law:     This Term Sheet shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to choice of law
provisions thereof.



By:     /s/ Greg Moss                         Date:     January 30, 2008     



Name: Greg Moss

President, Trustcash Holdings Inc.

     
 
 
By:      /s/ Dennis Shafer                    Date:     January 30, 2008     
          

Name: Dennis Shafer

Chairman, Trustcash Holdings Inc.



     
 
By:      /s/ Edwin Kwong                    Date:     January 30, 2008     
 

Name: Edwin Kwong

President, Paivis Corp.

               
 
 
By:     /s/ John Xinos                         Date:     January 30,
2008          



Name: John Xinos

President, Mistral Ventures Inc.

43

--------------------------------------------------------------------------------